Title: From Thomas Jefferson to William Eaton, 8 February 1804
From: Jefferson, Thomas
To: Eaton, William


               
                  Sir 
                  Washington Feb. 8. 04.
               
               I find, on conversation with the Secretary of state that your papers are before the Auditor, not the Comptroller as I had believed, that the Auditor has asked the opinion of the Secretary of State on certain points, which opinion being unfavorable to you, you wish a revisal of it. altho’ it be as yet interlocutory only yet as it will direct the final decision, I have proceeded to consider it.
               
               The first point is that which respects your vessel the Gloria, employed by you first to carry intelligence, & then to be used as additional to our armed force in the Mediterranean. the situation of affairs in the Mediterranean has led us to permit the Consuls there to employ advice-boats for communicating promptly important information. but as it is an expensive mode of conveying intelligence, they resort to it on their own responsability. they are therefore to see that the vessel they employ is the least expensive which is competent to the object, and that the occasion be of sufficient importance to justify a special dispatch boat. your vessel, the Gloria, was much more expensive than was necessary. and as to the 2d object, the employing her as additional to our navy, the legislature alone can add to, or diminish our naval force. the Secretary of the navy decides, & I think correctly, that we should not be justifiable in leaving to the executive agents to decide what additional force they shall call into service for the operations committed to them with a given force. as to this article therefore, the Executive will carry it’s indulgence to the utmost justifiable point, in allowing you for your vessel while employed as an advice-boat.
               The 2d. question respects a sum of 10,000. D. which you agreed to give to the Tunisian minister, if he would favor the restoration of the Ex-Bashaw of Tripoli, & the restoration should be effected, without which he was to have nothing: & you had agreed with the Ex-Bashaw that he should repay the money if he was restored. so that in either event, it was not to fall on the US. the Ex-Bashaw & ourselves having a common enemy, might justifiably harmonize in our operations. but the subsidising an ally, rests with the legislature only, here, as it is known to do in England. but this question is unnecessary. the US. were only to pay in the first instance after the restoration of the Ex-Bashaw. he never was restored; therefore by the very terms of your contract the US. had nothing to pay to the Minister. but it seems that on certain mercantile transactions between yourself & the minister, he had money of yours in his hands, and retains it under pretext of this contract. but the pretext being groundless, it is as if he refused to pay you without offering any pretext. the US. never became securities that he should pay you what he might fall in your debt in your mercantile dealings. it will indeed be a proper occasion for them to lend their aid in recovering the money through your successor, as they would to any other individual in like circumstances; but this is the utmost to which they are bound.
            